07/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 21-0004


                                        PR 21-0004                          FILED
                                                                             JUL 2 0 2021
                                                                           Bovven Greenwood
                                                                                            Court
                                                                         Clerk of Supreme
                                                                                     IVIontana
                                                                            State of

IN RE THE PETITION OF
                                                                     ORDER
TARA RICE




      Tara Rice has petitioned this Court for admission to active status in the State Bar of
Montana after having been on inactive status since March 2019.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
      IT IS FURTHER ORDERE.D that, within six rnonths of the date of this Order,
Petitioner shall subrnit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this          day ofjuly, 2021.

                                                  For the Court.




                                                                   Chief Justice